                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

WILNORD GERMAIN, and other
similarly situated non-exempt
employees,

                  Plaintiff,

v.                                                           Case No: 2:18-cv-8-FtM-38MRM

COLLIER FOOD & BEVERAGE,
INC. and JOSEPH DINUNZIO,

                Defendant.
                                                  /

                                       OPINION AND ORDER1

        Before the Court is United States Magistrate Judge Mac R. McCoy’s Report and

Recommendation. (Doc. 34). Judge McCoy recommends granting the Renewed and

Amended Joint Motion to Approve Amended Settlement Agreement (Doc. 33) and

approving the Amended Settlement Agreement (Doc. 33-1) as a “fair and reasonable

resolution of a bona fide dispute” of the parties’ wage and hour dispute. (Doc. 34). No

party objects to the Report and Recommendation, and the time to do so has expired. The

Report and Recommendation is thus ripe for review.

        A district judge “may accept, reject, or modify in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The district

judge “shall make a de novo determination of those portions of the report or specified


1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
proposed findings or recommendations to which objection is made.” Id. And “[t]he judge

may also receive further evidence or recommit the matter to the magistrate judge with

instructions.” Id.

       After examining the file independently, and upon considering Judge McCoy’s

findings and recommendations, the Court accepts and adopts the Report and

Recommendation.

       Accordingly, it is now

       ORDERED:

       (1) United States Magistrate Judge Mac R. McCoy’s Report and Recommendation

           (Doc. 34) is ACCEPTED and ADOPTED and the findings incorporated herein.

              a. The Renewed and Amended Joint Motion to Approve Amended

                     Settlement Agreement (Doc. 33) is GRANTED.

              b. The Amended Settlement Agreement (Doc. 33-1) is APPROVED as a

                     “fair and reasonable resolution of a bona fide dispute” of the parties’

                     wage and hour dispute.

       (2) The above-captioned case is action is DISMISSED with prejudice.

       (3) The Clerk is DIRECTED to enter judgment accordingly, terminate any pending

           deadlines and motions, and close the file.

       DONE and ORDERED in Fort Myers, Florida this 19th day of November 2018.




Copies: All Parties of Record




                                               2
